In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 17-152V
                                    Filed: November 7, 2017
                                       Not for Publication

*************************************
DENNIS SCHAEFER,                              *
                                              *
               Petitioner,                    *              Damages decision based on
                                              *              proffer; Guillain-Barré syndrome
 v.                                           *              (“GBS”); influenza (“flu”) vaccine
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
                                              *
*************************************
Jeffrey S. Pop, Beverly Hills, CA, for petitioner.
Claudia B. Gangi, Washington, DC, for respondent.

MILLMAN, Special Master


                              DECISION AWARDING DAMAGES 1

        On January 31, 2017, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012), alleging that he suffered Guillain-Barré syndrome
(“GBS”) as a result of the influenza (“flu”) vaccination he received on September 22, 2015.
Respondent stated in his Rule 4(c) Report filed on August 30, 2017 that he does not contest
entitlement in this case.

     On November 7, 2017, respondent filed Respondent’s Proffer on Award of
Compensation. The undersigned finds the terms of the proffer to be reasonable. Based on the

1
  Because this decision contains a reasoned explanation for the special master's action in this case, the
special master intends to post this decision on the United States Court of Federal Claims's website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and move to redact
such information prior to the document=s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall redact such
material from public access.
record as a whole, the undersigned finds that petitioner is entitled to the award as stated in the
proffer. Pursuant to the terms stated in the attached proffer, the court awards a lump sum
payment of $401,347.45, representing compensation for lost earnings ($176,347.45) and pain
and suffering ($225,000.00), representing all elements of compensation to which petitioner
would be entitled under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check for
$401,347.45 made payable to petitioner, Dennis Schaefer.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: November 7, 2017                                             /s/ Laura D. Millman
                                                                         Laura D. Millman
                                                                         Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
DENNIS SCHAEFER,                          )
                                          )
                  Petitioner,             )
                                          )                    No. 17-152V
v.                                        )                    Special Master Millman
                                          )                    ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

   I.   Items of Compensation

        A. Lost Earnings

        The parties agree that based upon the evidence of record, Dennis Schaefer has suffered a

past loss of earnings as a result of his vaccine-related injury, and will suffer loss of earnings in

the future. Therefore, respondent proffers that the Court should award Dennis Schaefer a lump

sum of $176,347.45 for his lost earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-

15(a)(3)(A). Petitioner agrees.

        B. Pain and Suffering

        Respondent proffers that the Court should award Dennis Schaefer a lump sum of

$225,000.00 for his actual and projected pain and suffering. This amount reflects that the award

for projected pain and suffering has been reduced to net present value. See § 300aa-15(a)(4).

Petitioner agrees.
    II. Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below and request that the Special Master’s decision

and the Court’s judgment award the following1: a lump sum payment of $401,347.45,

representing compensation for lost earnings ($176,347.45), and pain and suffering

($225,000.00), in the form of a check payable to petitioner, Dennis Schaefer.


    III. Summary of Recommended Payment Following Judgment

       Lump sum payable to petitioner:       $401,347.45

                                                     Respectfully submitted,

                                                     CHAD A. READLER
                                                     Acting Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     GABRIELLE M. FIELDING
                                                     Assistant Director
                                                     Torts Branch, Civil Division




1
  Should petitioner predecease entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering and future loss of earnings.
                          /s/ Claudia B. Gangi
                          CLAUDIA B. GANGI
                          Senior Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel: (202) 616-4138



Dated: November 7, 2017